DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Pre-Appeal Review Panel’s Decision
Applicant's request for review of the Final Office Action mailed October 27 of 2021 has been accepted; applicant's arguments have been found persuasive and, therefore, the rejections of claims 21-26, 28-33, 35 and 36 have been withdrawn. See Notice of Panel Decision from Pre-Appeal Brief Review, mailed March 24 of 2022.

Prosecution on the merits of the instant application has been reopened.

Terminal Disclaimer
The terminal disclaimer filed on December 23 of 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,641,477 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Therefore, the rejection of dependent claims 23-25, as detailed in the previous Final Office Action (mailed October 27, 2021), have been WITHDRAWN. 

Response to Amendment
Applicant's amendment, filed on December 23 of 2021, has been entered.  Claim 23 has been amended.  No claim has been cancelled, or added.  Claims 21-40 are still pending in this application, with claims 21, 28 and 37 being independent.


Withdrawal of Allowability
The allowability of claims 27, 34 and 37-40, as indicated in sections 35 and 36 of the previous Final Office Action (mailed October 27, 2021), have been reconsidered. A rejection of such claims is detailed in this Office Action.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment, per MPEP § 606.01.  Any changes to claim scope at the time of allowance may also result in an additional title amendment.

The following title is suggested:  with Heat-Dissipating Upper Housing Defining Cavity for Driver.



Abstract
The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggest amending the originally filed abstract as indicated below:

ABSTRACT.	A high-bay luminaire includes an upper housing having an outer wall with an outer wall having a plurality of first heat fins extending therefrom, and an interior surface defining an interior compartment with an angled wall; a base [[is ]]connected to the upper housing[[. A]]; a light emitter [[is ]]connected to the base[[. A]]; a lens [[is ]]connected to the base and positioned below the light emitter[[. A]]; and a driver [[is ]]connected to the angled wall by a driver bracket and positioned adjacent the interior surface

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 28, 32-34, 37, 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRANK (U.S. Pat. 2012/0212945).

Regarding independent claim 28, FRANK discloses a high-bay luminaire 10 (as seen in Figure 1) including an upper housing 20 (as seen in Figure 1) having an outer wall 21 (as seen in Figure 1), a bottom wall (bottom wall of element 20, as seen in Figure 5), and a flange (female structure configured to receive the male element provided on the top central region of element 40, as discussed in paragraph 0020, and seen in Figure 1) extending from the bottom wall (as evidenced by Figure 1), wherein the outer wall includes an exterior surface (outer surface of element 20, as seen in Figure 1) and an interior surface (inner surface of element 20, as seen in Figure 1), the interior surface defining an interior compartment (space containing element 24 and 30, as seen in Figure 1); a base 40 (as seen in Figure 1) connected to the upper housing 20 (as seen in Figure 1), the base 40 having a central region (region from which elements 46 extend from, as seen in Figure 1) and a hub (male element provided on the top central region of element 40, as seen in Figure 1) extending from the central region toward the upper housing 20 (as seen in Figure 1), wherein the hub mates with the flange to define a conduit (see paragraph 0020); a light emitter 50 (as seen in Figure 1) connected to the base 40; and a driver bracket 24 (as seen in Figure 1) positioned in the interior compartment and configured to support and retain a first driver 30 (as seen in Figure 1) to the outer wall (see paragraph 0021). 

Regarding dependent claim 32, FRANK further discloses the hub extends inside of the flange (as evidenced by paragraph 0020 and Figure 1). 

Regarding dependent claim 33, FRANK further discloses the hub and the flange have a cylindrical configuration (as seen in Figure 1). 

Regarding dependent claim 34, FRANK further discloses at least a portion of the bottom wall of the upper housing 20 is spaced from at least a portion of the central region of the base 40 (elements 20 and 40 are separated by an air gap with at least the diameter of the shown set screw, as seen in Figure 5) to define an airflow channel between the upper housing 20 and the base 40 (cited air gap, as seen in Figure 5). 

Regarding independent claim 37, FRANK discloses a high-bay luminaire 10 (as seen in Figure 1) including an upper housing 20 (as seen in Figure 1) having a bottom wall (bottom wall of element 20, as seen in Figure 5) and an outer wall 21 (as seen in Figure 1) defining an interior compartment (space containing element 24 and 30, as seen in Figure 1), wherein a plurality of first heat fins 26 (as seen in Figure 1) extend from an exterior surface of the outer wall 21 (as seen in Figure 1); a base 40 connected to the upper housing 20, the base includes a plurality of second fins 46 (as seen in Figure 1) separated from the first fins 26 to define a first space (distance between elements 26 and 46, as seen in Figure 5), and an inner section (top surface of element 40, as seen in Figure 1) facing but separated from the bottom wall to define a second space (distance between the bottom surface of element 20 and the top surface of element 40, as seen in Figure 5); and a light emitter 50 (as seen in Figure 1) connected to the base 40; wherein an airflow channel is defined by the first and second-spaces (as seen in Figure 5), and wherein the base 40 includes an outer section (lower portion of element 40 facing elements 50, as seen in Figure 1) and a middle section (middle portion of element 40 located between the surface facing elements 50 and the surface facing element 20, as seen in Figure 1) positioned between the outer section and the inner section (as seen in Figure 5), and wherein the outer section, middle section, and inner section are spaced vertically from each other (as seen in Figure 5). 

Regarding dependent claim 38, FRANK further discloses flange (female structure configured to receive the male element provided on the top central region of element 40, as discussed in paragraph 0020, and seen in Figure 1) extending from the bottom wall (as evidenced by Figure 1) and a hub (male element provided on the top central region of element 40, as seen in Figure 1) extends from an inner portion the base 40 (as seen in Figure 1) to mate with the flange (see paragraph 0020, and Figure 5). 

Regarding dependent claim 40, FRANK further discloses the second fins 46 are aligned with the first fins 26 (both elements 26 and 46 aligned along the same up/down direction, as seen in Figure 1).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27, 35, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over FRANK (U.S. Pat. 2012/0212945). 

Regarding independent claim 21, FRANK discloses high-bay luminaire 10 (as seen in Figure 1) including an upper housing 20 (as seen in Figure 1) having an outer wall 21 (as seen in Figure 1) including an exterior surface (outer surface of element 21, as seen in Figure 1) and an interior surface (inner surface of element 26, as seen in Figure 1), the interior surface an interior compartment (space containing element 24 and 30, as seen in Figure 1), and a plurality of first heat fins 26 (as seen in Figure 1) extending from the exterior surface (as seen in Figure 1); a base 40 (as seen in Figure 1) connected to the upper housing 20 (as seen in Figure 1); a light emitter 50 (as seen in Figure 1) removably connected to the base 40 (as seen in Figure 1); and a driver 30 (as seen in Figure 1) connected to a driver bracket 24 (as seen in Figure 1) in the upper housing 20, wherein the driver bracket 24 positions and supports the driver 30 adjacent the interior surface (see paragraph 0021, and Figure 1).
FRANK further discloses a plurality of reflecting light modifiers 60 (as seen in Figure 5) connected to the base 40 and positioned below the light emitter 50 (as seen in Figure 5).
FRANK fails to explicitly disclose a lens connected to the base 40 and positioned below the light emitter 50.
However, the examiner takes Official Notice of the use and advantages of lenses, specifically those used to modify the output of light emitters, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known lens for the reflective light modifiers 60 in the Prior Art high-bay luminaire 10 of FRANK, to obtain the predictable result of refractively modifying the light output of the light emitters 50 to meet a desired/required illumination pattern (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 22, FRANK further discloses the driver 30 includes a driver housing (external case of element 30, as seen in Figure 1) having a longitudinal axis (long axis of element 30, as seen in Figure 1) and the driver bracket 24 supports the driver 30 so that the longitudinal axis extends through the upper housing 20 about parallel to the base 40 (as seen in Figure 1). 
FRANK fails to explicitly disclose the driver bracket 24 supporting the driver 30 so that the longitudinal axis extends towards the base 40.
However, it has been long held by the courts that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to configure the driver bracket 24 to support the driver 30 so that the longitudinal axis extends towards the base 40. One would had been motivated to achieve the predictable result of positioning the driver as desired/requirement to meet the specific spatial requirements of a given application.

Regarding dependent claim 26, FRANK further discloses the upper housing 20 includes a bottom wall (bottom wall of element 20, as seen in Figure 5), and a flange (female structure configured to receive the male element provided on the top central region of element 40, as discussed in paragraph 0020, and seen in Figure 1) extending from the bottom wall (as evidenced by Figure 1), and the base 40 includes a hub (male element provided on the top central region of element 40, as seen in Figure 1) extending from an inner portion (upper portion of element 40, as seen in Figure 1) to mate with the flange (see paragraph 0020, and Figure 5). 

Regarding dependent claim 27, FRANK further discloses an airflow channel between the upper housing 20 and the base 40 (air gap between elements 20 and 40, as seen in Figure 5) to reduce heat transfer between the upper housing 20 and the base 40 (inherent, as the cited air gap would provide resistance to heat transfer). 

Regarding dependent claim 35, FRANK discloses all the limitations of the claim, as previously detailed, except the upper housing includes an open top and a cover is pivotally connected to the upper housing. 
However, the examiner takes Official Notice of the use and advantages of pivoting covers, specifically for providing access to housing interior compartments, being old and well known in the illumination art.
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to simply include a known cover for the top of the upper housing 20 in the patented apparatus of FRANK, to obtain the predictable result of providing easy access to the interior compartment without having to disassembly the luminary 10.  (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 36, FRANK discloses all the limitations of the claim, as previously detailed, except a sensor removably connected to and extending from the base. 
However, the examiner takes Official Notice of the use and advantages of sensors, specifically mounted on illumination base structures, being old and well known in the illumination art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known sensor on the base 40 in the patented luminaire of FRANK, to obtain the predictable result of enabling such luminaire to respond to desired conditions of the space it is mounted in. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
Regarding the sensor being “capable of being removed’ from the base, the
applicant is advised that it has been long held by the courts that a recitation that an
element is “capable” of performing a function is anticipated by a Prior Art structure
recognized as having the ability to so perform. In re Hutchison, 69 USPQ 138. In this
case, any conventional sensor provided to the base 40 of FRANK was considered as
inherently capable of being removed from such base 40.

Regarding dependent claim 39, FRANK further discloses a substantially axial transition between the outer section and the middle section (as seen in Figure 1).
FRANK fails to explicitly disclose an angled transition separates the outer section and the middle section.
However, it has been long held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made shape the base 40 of FRANK to have an angled transition separating its outer and middle sections, to achieve the predictable result of providing a desired/required conical or tapered shape, as necessitated by the specific aesthetic and/or spatial requirements of a given application. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Murray et al. (U.S. Pat. 3,895,227), Liu et al. (U.S. Pat. 7,458,706), Lynch et al. (U.S. Pat. App. Pub. 2010/00226139), Chung et al. (U.S. Pat. App. Pub. 2011/0044039), Blincoe et al. (U.S. Pat. App. Pub. 2011/0242828), Kim et al. (U.S. Pat. App. Pub. 2012/0155077), Patel et al. (U.S. Pat. 8,692,444), Steedly (U.S. Pat. 8,783,937), Kim et al. (U.S. Pat. 8,931,921), Engberg (U.S. Pat. App. Pub. 2016/0131356), Guo et al. (U.S. Pat. App. Pub. 2018/0231189), and Moghal et al. (U.S. Pat. 10,422,494) disclose illumination devices including an upper housing portion receiving a driver secured by a driver bracket, a lower housing portion coupled to the upper housing, at least one light emitter provided in the lower housing portion, and heat dissipating fins provided to the outer surface of at least one of the upper and lower housing portions. Some of the disclosed devices further include a lens provided over the light emitter, or sensors.

Allowable Subject Matter
Claims 23-25 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, as presented in the response filed January 26 of 2022, have been fully considered but are moot in view of the new ground of rejection presented in the instant Office Action, as they do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875